        Case 9:20-cv-00138-DLC Document 27 Filed 03/25/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

NOMAD GLOBAL                                            CV 20–138–M–DLC
COMMUNICATION SOLUTIONS,
INC.,

                   Plaintiff,                                 ORDER

        vs.

HOSELINE, INC.,

                   Defendant.

HOSELINE, INC.,

                   Third-Party Plaintiff,

v.

TUTCO, INC.,

                  Third-Party Defendant.

      Currently pending before the Court is Third-Party Defendant Tutco, Inc.’s

Motion to Dismiss for Lack of Personal Jurisdiction. (Doc. 18.) On March 25,

2021, the United States Supreme Court issued its opinion in Ford Motor Co. v.

Montana Eighth Judicial District Court,         S.Ct.    (2021). Defendant Hoseline,

Inc. cites to the Montana Supreme Court’s opinion, Ford Motor Co. v. Montana

Eighth Judicial District Court, 443 P.3d 407 (Mont. 2019), in its response brief.

                                            1
          Case 9:20-cv-00138-DLC Document 27 Filed 03/25/21 Page 2 of 2



(Doc. 23 at 5.) The Court believes the United States Supreme Court’s opinion in

Ford Motor Company is potentially relevant to the proper adjudication of Tutco’s

motion.

      Accordingly, IT IS ORDERED that the parties may file a supplemental

brief, on or before April 5, 2021, addressing the impact of the United States

Supreme Court’s opinion in Ford Motor Company on Tutco’s motion (Doc. 18).

      IT IS FURTHER ORDERED that any supplemental briefs shall not exceed

2000 words.

      DATED this 25th day of March, 2021.




                                         2
